The Honorable Joe Resweber Harris County Attorney Houston, Texas 77002
Re: Whether a judge is a retired judge for purposes of article 2338-1c, V.T.C.S.
Dear Mr. Resweber:
You have requested our opinion regarding the meaning of the term `retired judge' for purposes of article 2338-1c, V.T.C.S. Article 2338-1c provides that under certain circumstances, the presiding judge of the administrative judicial district may appoint a `retired judge of a special juvenile court or a domestic relations court,' so long as `the retired judge voluntarily retired from office.' Sec. 1(a).
Judges of special juvenile courts and domestic relations courts are not included within the provisions of article 6228h, V.T.C.S. which deal with the retirement of district judges. Rather, such judges retire pursuant to article 6228g, V.T.C.S., the County and District Retirement Act. That statute defines `retirement' as withdrawal from service with a retirement benefit granted under the provisions of this Act. Sec. 2(22).
In our opinion, because article 2338-1c does not itself define the term `retired judge,' it is appropriate to refer to the statute which provides for the retirement of judges of special juvenile and domestic relations courts. Since that statute, article 6228g, defines `retirement' to mean only withdrawal from service which is pursuant thereto, it is our opinion that a `retired judge' for purposes of article 2338-1c is a judge who has retired pursuant to the terms of article 6228g.
 SUMMARY
A `retired judge' for purposes of article 2338-1c is a judge who has retired pursuant to the terms of article 6228g.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee